DETAILED ACTION
Claims 8-11, 13-18, 20 are presented for examination based on the amendment filed 27 June 2018.
Claims 8-11, 13-18, 20 are pending.
Claims 1-7, 12, 19 were cancelled.
Claims 8, 15 were amended on 6/27/2018.
Rejections under 35 USC 101 for claims 8-11, 13-18, 20 were withdrawn in 2nd or Subsequent Examiner’s answer to appeal brief dated 7/25/2019, in view the the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019).
Rejections under 35 USC 103 for claims 8-11, 13-18, 20 were withdrawn in view the Patent Board Decision on 2/11/2021.
Double patenting rejections for claims 8-11, 13-18, 20 were withdrawn in view Applicant filing terminal disclaimer on 7/21/2021.
Claims 8-11, 13-18, 20 are allowed.



Allowable Subject Matter

Claims 8-11, 13-18, 20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 8-11, 13-18, 20.  

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“load, based on a loading rate (LR) metric that defines an amount of data loaded per unit of time, a first set of evidence into the cache memory of the question answering system for answering the first question, wherein a value of the LR metric is a function of one or more of a question type, an evidence size, and a question key characteristic and how much of the cache memory is required by new evidence that is to be loaded; 
receive a second question; 
analyze the second question to identify a second set of characteristics of the second question; 
compare the first set of characteristics to the second set of characteristics to determine an expected usage for the first set of evidence in answering the second question; and 
unload, based on an unloading rate (UR) metric that defines an amount of data unloaded per unit of time, from the cache memory a portion of the first set of evidence based on the expected usage”, in combination with the remaining elements and features of the claimed invention.
Claim 15 is substantially similar to claim 8. The arguments as given above for claim 8, are applied, mutatis mutandis, to claim 15, therefore the allowable subject matter reasoning of claim 8 are applied accordingly.
Regarding the dependent claims 9-11, 13-14 / 16-18, 20, which include all the limitations of the independent claims 8 / 15, also have no art rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126